                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES A. SAVAGE,                                  )
#318262,                                          )
                                                  )
                       Plaintiff,                 )
                                                  )
       vs.                                        )                  Case No. 18-CV-1817-JPG
                                                  )
STEVE HERNDON,                                    )
CHERYL TRIPLETT,                                  )
JOHN DOE 1,                                       )
JOHN DOE 2, and                                   )
THE CITY OF BELLEVILLE,                           )
                                                  )
                       Defendants.                )

                                MEMORANDUM AND ORDER


GILBERT, District Judge:

       Plaintiff James A. Savage, currently housed at St. Clair County Jail (“Jail), filed this pro

se action pursuant to 42 U.S.C. § 1983. According to the Complaint, on August 14, 2018,

Plaintiff was the victim of excessive force. It appears that Plaintiff was a pretrial detainee at the

time of the alleged incident. Plaintiff attempts to assert claims against the deputy who allegedly

assaulted him, Steve Herndon; three deputies who allegedly witnessed the assault, Cheryl

Triplett, John Doe 1, and John Doe 2; and the City of Belleville. Plaintiff seeks monetary relief.

       This case is now before the Court for a preliminary review of the Complaint (Doc. 1)

pursuant to 28 U.S.C. § 1915A. Under § 1915A, the Court is required to screen prisoner

complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a).

                                          The Complaint

       Plaintiff makes the following allegations in the Complaint: On August 14, 2018, when

Plaintiff was returning from the gym with other inmates, Deputy Herndon directed him not to

                                                 1
talk. (Doc. 1, pp. 4-5). Shortly thereafter, Plaintiff began talking with another inmate. Id. At

that point, Deputy Herndon placed Plaintiff in a “full nelson” and took him to the inmate

dressing area (Plaintiff says he was “manhandled”). Id. Plaintiff said, “Why are you handling

me this way? With all due respect, I’m 52 years old.” (Doc. 1, p. 5). Herndon replied, saying,

“I’m 50, so what.” Id. Herndon then slammed Plaintiff’s head into a concrete wall, knocking

him unconscious. Id. When Plaintiff regained consciousness, he was in a pool of blood, and an

unidentified official told Plaintiff he was going to be transported to the hospital. Id.

                                      Preliminary Dismissals

City of Belleville

       Political entities – like the City of Belleville – may not be held vicariously liable under §

1983 for the actions of its employees, unless the employee acted pursuant to a policy or custom.

Monell v. Department of Social Services, 436 U.S. 658 (1978). The Complaint contains no

allegation that any of Herndon’s alleged actions were taken pursuant to the policies and customs

of the City of Belleville. Therefore, the Complaint fails to state a claim against the City of

Belleville, and this entity will be dismissed from the Complaint without prejudice.

Triplett, John Doe 1, and John Doe 2

       According to the Complaint, Triplett, John Doe 1, and John Doe 2 were in the inmate

dressing area when Deputy Herndon slammed Plaintiff’s head into the wall. Id. The Complaint

includes no additional information regarding what role, if any, these individuals played in the

alleged assault. There is no indication that any of these individuals participated in the alleged

assault. Additionally, the fact that these individuals were present when another deputy suddenly

slammed Plaintiff’s head into a concrete wall, standing alone, does not support a failure to

protect claim. Accordingly, Triplett, John Doe 1, and John Doe 2 will be dismissed from the



                                                  2
Complaint without prejudice for failure to state a claim upon which relief can be granted.

                                Merits Review Under § 1915(A)

       Based on the allegations of the Complaint, the Court finds it convenient to divide the pro

se action into the following Count. The parties and the Court will use this designation in all

future pleadings and orders, unless otherwise directed by a judicial officer of this Court. The

designation of this Count does not constitute an opinion regarding its merit.

       Count 1 –      Fourteenth Amendment claim against Herndon for subjecting Plaintiff to
                      excessive force on August 14, 2018.

                                             Count 1

       Because Plaintiff was a pre-trial detainee at the time of the incident, his excessive force

claim falls under the Fourteenth Amendment’s Due Process Clause instead of the Eighth

Amendment’s Cruel and Unusual Punishment clause. Lewis v. Downey, 581 F.3d 467, 473 (7th

Cir. 2009). The Fourteenth Amendment’s Due Process Clause “protects a pretrial detainee from

the use of excessive force that amounts to punishment.” Kingsley v. Hendrickson, 135 S. Ct.

2466, 2473 (2015). To prove that force was excessive, a “pretrial detainee must show only that

the force purposely or knowingly used against him was objectively unreasonable.” Id.

       Considering the above authority, the Court will allow Plaintiff to proceed on an excessive

force claim against Herndon based on his allegation that he restrained him in a “full nelson” and

slammed his head into a concrete wall, knocking him unconscious.

                                           Disposition

       IT IS HEREBY ORDERED that TRIPLETT, JOHN DOE 1, JOHN DOE 2, and

THE CITY OF BELLEVILLE are dismissed from the Complaint without prejudice for failure

to state a claim upon which relief may be granted.

       IT IS FURTHER ORDERED that the Complaint, which includes COUNT 1, will

                                                 3
proceed as to HERNDON.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for HERNDON: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to the defendant’s place of employment as

identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on Defendant, and the Court will require Defendant to

pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil

Procedure.

       With respect to a defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with the defendant’s current work address, or, if

not known, the defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States

Magistrate Judge for further pre-trial proceedings.         Further, this entire matter shall be

REFERRED to a United States Magistrate Judge for disposition, pursuant to Local Rule

72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs



                                                 4
under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than

7 days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: November 5, 2018



                                                       s/J. Phil Gilbert
                                                      U.S. District Judge




                                                 5
